DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 02-01-21.
Claims 7-19 are withdrawn.

Election/Restrictions
This application contains claims 7-19 drawn to an invention nonelected without traverse in the reply filed on 07-20-20.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Response to Arguments
Applicant's arguments with respect to claims 1 and 2 have been considered but the arguments are not persuasive and the claims are still under the disclosure of Genga et al. (See detailed rejection below).
1) Applicant argues that “at least the following limitation is missing from the reference: the printed circuit board includes a first conductive connection path interconnecting the first corresponding connection terminal of each of the plurality of terminal blocks and a second conductive connection path interconnecting the second corresponding connection terminal of each of the plurality of terminal blocks” in claim 1.
This argument is not persuasive because

2) The applicant argues that “The Laroche reference does not remedy the deficiencies of the Genga reference. In particular, it (at least) does not disclose or suggest a printed circuit board that includes both a first conductive connection path interconnecting a first connection terminal of each of a plurality of terminal blocks and a second conductive connection path interconnecting a second corresponding connection terminal of each of a plurality of terminal blocks”.
This argument is not persuasive because
Since the primary reference of Genga already clearly disclosed the limitation, the secondary reference of Laroche does not need to teach the same limitation at all.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genga et al. (US5622221).
Re Claim 1, Genga show and disclose
An apparatus adapted to interconnect multiple wires comprising: 
a printed circuit board (printed circuit board 12, fig. 3 and 4); 
a plurality of terminal blocks (terminal blocks 14 and 16, fig. 4 and 6) attached to the circuit board, with each terminal block including a plurality of corresponding connection terminals (each terminal blocks 14 and 16 having four terminals, fig. 4 and 6) including at least a first connection terminal (right first terminal, fig. 4 and 6) and a second connection terminal (right second terminal, fig. 4 and 6); 
wherein the printed circuit board includes a first conductive connection path (connecting wire between right first terminals of each terminal blocks 14 and 16, fig. 4 and 6) interconnecting the first corresponding connection terminal (right first terminals of each terminal blocks 14 and 16; terminal 34 of terminal block 14 and terminal 4 of terminal block 16, fig. 4 and 6) of each of the plurality of terminal blocks and a second conductive connection path (connecting wire between right second terminals of each terminal blocks 14 and 16, fig. 4 and 6) 
wherein each connection terminal includes a connector (connectors of each terminals with connecting screws in each terminal blocks 14 and 16, fig. 4 and 6) adapted to selectively secure a conductive wire (wires secured by the connecting screws of each connectors, fig. 6) to the connection terminal.
Re Claim 3, Genga show and disclose
The apparatus of claim 1 wherein the conductive wires comprise low-voltage wires (wires connecting the terminal blocks of the control board are low-voltage, fig. 4 and 6).
Re Claim 4, Genga show and disclose 
The apparatus of claim 1 wherein the conductive wires comprise control wires (control wires of the controllers, fig. 6) for a multi-zoned heating or air-conditioning system (a multi-zoned heating system 100, fig. 1; furthermore, the limitation of “for a multi-zoned heating or air-conditioning system” is a intended use limitation, not a structure limitation).
Re Claim 5, Genga show and disclose
The apparatus of claim 1 wherein each of the terminal blocks includes at least four connection terminals (fig. 4 and 6), and the printed circuit board further includes: a third conductive connection path (connecting wire between right third terminals of each terminal blocks 14 and 16, fig. 4 and 6, fig. 6) interconnecting a 
Re Claim 6, Genga show and disclose
The apparatus of claim 1, wherein a plurality of human-readable labels (labels on each terminals, fig. 4 and 6) with each corresponding connection terminal having an associated substantially similar human-readable label (fig. 4 and 6) that distinguishes the corresponding connection terminals from human-readable labels associated with the other connection terminals (fig. 4 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genga et al. in view of Laroche (US20100167587).
Re Claim 2, Genga show and disclose
The apparatus of claim 1,

wherein the printed circuit board includes a first layer and a second layer, with the first layer including the first conductive connection path and the second layer including the second conductive connection path.
Laroche teaches a device wherein
the printed circuit board includes a first layer (34, fig. 8) and a second layer (38, fig. 9), with the first layer including the first conductive connection path (wiring path for terminals 1 between terminal blocks 22 and 23, fig. 6 and 8) and the second layer including the second conductive connection path (wiring path for terminals 2 between terminal blocks 22 and 23, fig. 6 and 9).
Therefore, it would have been obvious to one having ordinary skill in the art to use wiring paths in different layers as taught by Laroche for the electronic device of Genga, in order to be able to have variety design choice of layers for the wiring path in a circuit board for the electronic device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848